Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Claims 1-20 have been submitted for examination
Claims 1-20 have been rejected
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Noh US publication no. 2018/0262216 (Hereinafter Noh).
2.	In regard to claim 1, Noh teaches:
An encoding method, comprising: 
obtaining a bit sequence comprising K bits, wherein K is a positive integer; 
(Section [0103] in  Noh)
performing cyclic redundancy check (CRC) encoding on M bits in the K bits to obtain L CRC check bits, wherein both M and L are positive integers, and wherein M is less than K; 

performing polar encoding on the K bits and the L CRC check bits to obtain an encoded codeword whose length is N, wherein an encoding matrix of the polar encoding is a first matrix, wherein the M bits are based on at least one of a reliability of K polarized subchannels on which the K bits are placed or row weights of K rows in the first matrix, wherein the K rows correspond to the K polarized subchannels on which the K bits are placed, wherein N is 2 raised to a power of a positive integer, wherein K is less than or equal to N, wherein L is less than N, and wherein (K+L) is less than or equal to N; and outputting the encoded codeword.
(Figure 10 and sections [0073]-[0078] in Noh)
3.	In regard to claim 2, Noh teaches:
The encoding method according to claim 1, wherein the M bits are based on the row weights of the K rows, and wherein the M bits correspond to M rows with relatively small row weights in the K rows or in (K+L) rows.
(Sections [0084]-[0085] in Noh)
4.	In regard to claim 3, Noh teaches:
The encoding method according to claim 2, wherein the row weights of the M rows corresponding to the M bits are less than or equal to a first threshold.
(Sections [0084]-[0085] in Noh)
5.	In regard to claim 4, Noh teaches:
The encoding method according to claim 3, wherein the first threshold is greater than or equal to a minimum value in the row weights of the K rows corresponding to the K bits.
(Sections [0084]-[0085] in Noh)
6.	In regard to claim 5, Noh teaches:
The encoding method according to claim I, wherein the M bits are determined based on the reliability of the K polarized subchannels on which the K bits are placed, and wherein the M bits are determined based on M bits corresponding to M polarized subchannels with relatively low reliability in the K polarized subchannels on which the K bits are placed.
(Sections [0091]-[0093] in Noh)
7.	In regard to claim 6, Noh teaches:
The encoding method according to claim 1, wherein the M bits are determined based on the reliability of the K polarized subchannels on which the K bits are placed and the row weights of the K rows in the first matrix.
(Figure 10 and Sections [0091]-[0093] in Noh)
8.	In regard to claim 7, Noh teaches:
The encoding method according to claim 6, wherein determining the M bits comprises: 
determining M1 bits corresponding to rows in the first matrix whose row weights are less than or equal to a first threshold, wherein M1 is greater than or equal to M, and wherein M1 is a positive integer; and 
determining the M bits from the M1 bits, wherein the M bits correspond to relatively low polarized subchannel reliability in the M1 bits.
(Figure 10 and Sections [0091]-[0093] in Noh)
9.	In regard to claim 8, Noh teaches:
The encoding method according to claim 1, wherein the M bits are determined based on the reliability of the K polarized subchannels on which the K bits are placed and the row weights of the K rows in the first matrix.
(Figure 10 and Sections [0091]-[0093] in Noh)
10.	In regard to claim 9, Noh teaches:
The encoding method according to claim 8, wherein determining the M bits comprises: 
determining M2 bits from the K bits, wherein the M2 bits correspond to relatively low polarized subchannel reliability in the K bits, wherein M2 is greater than or equal to M, and wherein M2 is a positive integer; and determining the M bits from the M2 bits, wherein row weights of M rows corresponding to the M bits are less than or equal to a second threshold.
(Figure 10 and Sections [0091]-[0093] in Noh)
11.	Claims 10 and 19 are rejected for the same reasons as per claim 1.
12.	Claims 11-18 are rejected for the same reasons as per claims 2-9.
13.	In regard to claim 20, Noh teaches:
The encoding apparatus according to claim 19, wherein the memory is located outside the encoding apparatus.
(Figure 12, ref. (14) in Noh)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.